NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


TAVARIS McKINNIE, DC #T56670,                  )
                                               )
             Appellant,                        )
                                               )
v.                                             )   Case No. 2D18-4331
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed August 14, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Christopher C. Sabella,
Judge.

Tavaris McKinnie, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.